DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 7/2/2021 is acknowledged.  Claim 1 is cancelled.  New claims 30-49 are added.  Claims 30-49 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statements filed on 4/30/2021 and 8/17/2021 have been considered.  Signed copies are enclosed.

Drawings
The drawings are objected to because they are not properly numbered.  The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s) (see 37 CFR 1.84(u)(1)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There are essentially two sets of claims in the instant application. The first is drawn to treatment of brain injuries by administering a therapeutically effective amount of a Megasphaera bacteria with a 16s rRNA gene sequence that has at least 95% sequence identity to SEQ ID NO:2.  This encompasses multiple types of brain injuries from different causes including trauma, cancer, ischemia, hemorrhage, encephalitis, and reperfusion injuries.  The bacteria encompassed include a broad genus.  There are at least 5 species and an unknown number of strains.  The rRNA sequence recited by applicant includes more than 23 million possible sequences.  The second set of claims is drawn to methods of reducing HDAC activity in a subject by administering any bacteria of the genus Megasphaera.  The bacteria must be capable of producing valeric acid, and hexanoic acid or butyrate.  Dependent claims limit this to the same genus of bacteria recited in claim 30.  
The specification shows no example where any condition, let alone the broad group of conditions encompassed by the claims, was treated.  Instead, a single strain of Megasphaera was tested in vitro for various types of activity.  This single strain was shown to reduce HDAC activity in HT-29 cells, which are a human colorectal adenocarcinoma cell line.  This is in no way comparable to a showing of treatment of any particular brain injury and certainly does not show that the broad group of bacterial strains encompassed is capable of such treatment.  
Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.

Therefore, the claims do not meet the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30 and 33-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,007,233. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant claims are drawn to methods of treating brain injury and reducing the level of HDAC by administering a strain of Megasphaera.
The patented claims are drawn to methods of treating neurological conditions associated with neuroinflammation, oxidative stress, or neurodegeneration by administering Megasphaera massiliensis NCIMB 42787.  As neuroinflammation constitutes a brain injury, the patented claims anticipate the instant claims.  Administration of the same bacteria would necessarily reduce HDAC levels.

Claims 30 and 33-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 32, and 36-43 of copending Application No. 17/013,026 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant claims are drawn to 
The copending claims are drawn to methods of treating cancers including neuroblastoma (which constitutes a brain injury) by administering Megasphaera massiliensis NCIMB 42787.  Administration of the same bacteria would necessarily reduce HDAC levels.  The copending claims do not recite that the composition is encapsulated or comprises an enteric coating.  However, they do disclose formulation for delivery to the intestine and the most widely used way of accomplishing this is encapsulation in an enteric coating.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 46-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-39 of copending Application No. 17/095,427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant claims are drawn to methods of reducing the level of HDAC in a subject by administering a strain of Megasphaera.
The copending claims are drawn to methods of treating a condition mediated by HDAC activity by administering Megasphaera massiliensis NCIMB 42787.  All of the limitations of the instant claims are recited in the copending claims.  Therefore, the instant claims are anticipated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 46-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-40 of copending Application No. 17/342,579 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant claims are drawn to methods of reducing the level of HDAC in a subject by administering a strain of Megasphaera.
The copending claims are drawn to methods of treating a disorder by administering Megasphaera with a 16s rRNA gene sequence of SEQ ID NO:2, which matches the instantly claimed SEQ ID NO:2.  Administration of the same bacteria would necessarily reduce HDAC 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 46-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brudnak (US Patent Application Publication 2004/0005304; IDS filed 4/30/2021.
The instant claims are drawn to methods of reducing the level of HDAC in a subject by administering a strain of Megasphaera.
Brudnak discloses probiotic compositions, and administration thereof, comprising Megasphaera bacteria.  If the invention works as applicant claims, this would necessarily reduce class I HDAC activity in the subject.  Megasphaera bacteria are known to produce valeric acid as well as butyrate.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645